                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                  Plaintiff,                               8:16CR248

     vs.
                                                           JUDGMENT
JAVIER R. LOZOYA MENCHACA,

                  Defendant.


     For the reasons set out in the Memorandum and Order of this date,



     IT IS ORDERED:

     1.    The Defendant’s Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or

           Correct Sentence by a Person in Federal Custody, ECF No. 462, is

           denied; and

     2.    The Clerk will mail a copy of this Judgment to Defendant at the

           Defendant’s last known address.

     Dated this 4th day of February 2019.


                                             BY THE COURT:

                                             s/Laurie Smith Camp
                                             Senior United States District Judge
